Order entered January 2, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-19-00752-CV

                          JULES DYLAN STUER, Appellant

                                           V.

                                SUSAN DUESLER, Appellee

                   On Appeal from the 298th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-07494

                                       ORDER
      Before the Court is appellant’s December 23, 2019 “Letter and Request for Motion to

Reverse, Remit, and Remand.” We DENY appellant’s motion.


                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE